DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s Amendments and Remarks filed on 3/31/2021.
Claim(s) 1-13 is/are amended.	
Claim(s) 1-13 is/are pending in this Office Action.
Claim Rejections - 35 USC § 112
Applicant’s amendments filed 3/31/2021, hereafter referred to as Applicant’s amendments, to overcome 35 USC 112(b) rejections of the non-final rejection mailed 1/4/2021, hereafter referred to as the non-final rejection, have been approved. The rejections have been removed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by You et al. (US 2014/0088814 A1), hereafter referred to as You.
Regarding claims 1, 12, 13, You teaches a vehicle control apparatus, vehicle control method, and moveable object, comprising: 
a control unit (“a controller”, see “step (S10)”, para. 0026 citation below, and “controller 100”, Fig. 6) configured to control the switching of operation modes (“mode conversion”, see “step (S10)”, para. 0026 citation below) of each driving mechanism of a plurality of driving mechanisms (“at least two apparatuses”, see para. 0028 citation below) at a different timing (“multi-stage manual conversion step” and “multi-stage autonomous conversion step”, see “(S30)”, para. 0027 citation below, para. 0033-0035 and para. 0038-0039 provide elaboration for the “multi-stage manual conversion step” and “multi-stage autonomous conversion step”, respectively) from the other driving mechanisms in accordance with an operation mode switching trigger (“mode conversion switch”, see “step (S10)”, para. 0026 and para. 0027 citations below) of a vehicle (“an autonomous vehicle”, see “step (S10)”, para. 0026 citation below)
(“a driving control exchanging method for an autonomous vehicle according to an embodiment of the present invention, includes: a mode conversion request determining step (S10) of receiving, by a controller, an input of a mode conversion switch by the driver, and determining, by the controller, the input as a conversion request from an autonomous travel mode to a manual travel mode or a conversion request from the manual travel mode to the autonomous travel mode; an operability determining step (S20) of determining, by the controller, an operable minimum operation for a vehicle travel when a conversion request from an autonomous travel mode to a manual travel mode is made; ” para. 0026,
“if a driver operates a mode conversion switch, it may be determined, by the controller, to be a conversion request to a manual travel mode when the current state is an autonomous travel state and it may be determined to be a conversion request to an autonomous travel state when the current state is a manual travel state. When the determination result corresponds to the conversion request to a manual travel mode, acquisition of a driving control by a child or a person who cannot drive may be prevented so the relative laws may be complied with through the operability determining step (S20), and the driving control may be gradually transferred to the driver so the mode of the vehicle may be converted to the manual travel mode through the multi-stage manual conversion step (S30), whereas when the determination result corresponds to the conversion request to an autonomous travel state, it may be determined, by the controller, whether the mode of the vehicle may be converted to the autonomous travel mode through the module initializing step (S40) and the state of the vehicle may be gradually converted to the autonomous travel state through the multi-stage autonomous conversion step (S50) so the driving control of the vehicle may be safely transferred to the vehicle.”, para. 0027)
(“As illustrated in FIG. 4, in the multi-stage manual mode converting step (S30), the controller sequentially performs an integrated automatic module off step (S31) of turning off a complete autonomous travel function during a steering, accelerating, and decelerating operation of the vehicle converting the vehicle state into an autonomous travel state without lane change control, a steering automatic module off step (S32) of turning off the automatic steering function and converting the vehicle state into a state in which only the acceleration and deceleration of the vehicle is automatically performed; and an acceleration and deceleration automatic module off step (S33) of turning off the automatic accelerating and decelerating function and converting the vehicle mode to a completely manual mode.”, para. 0033,
“In addition, when the controller performs the integrated automatic module off step (S31), the vehicle state may be converted, by the processor, from a completely autonomous travel state including a change of a lane to a state of autonomously traveling without lane change control in which the controller performs both a lane keeping assist system (LKAS) function and a smart cruise control (SCC) function.”, para. 0034
“Furthermore, when the steering automatic module off step (S32) is performed by the controller, the LKAS function may be stopped and only the SCC function is maintained, while the vehicle maintains only the automatic acceleration and deceleration function. In addition, when the acceleration and deceleration automatic module off step (S33) is performed by the controller, the SCC function may be turned off to convert the vehicle mode to a completely manual travel mode, so a driving control may be gradually transferred to the driver to allow the driver to perform steering, acceleration, and deceleration operations, while preventing an unstable state due to abrupt conversion of a driving control.”, para. 0035,
“As illustrated in FIG. 5, in the multi-stage autonomous conversion step (S50), after the controller turns on the acceleration and deceleration automatic module (S51) to automatically accelerate and decelerate the vehicle, the controller may turn on the steering automatic module (S52) and the vehicle may be autonomously driven while maintaining lane control. Furthermore, the state of the vehicle may be converted, by the controller, to a completely autonomous travel state by turning on the integrated automatic module (S53).”, para. 0038
“Additionally, since the vehicle mode is converted, by the controller, from the manual travel mode to the autonomous travel mode gradually in stages, the travel mode may be converted more safely.”, para. 0039).

Regarding claim 2, You further teaches wherein the control unit comprises:
a determination unit (“multi-stage manual conversion unit 103” and “multi-stage autonomous conversion unit 105”, Fig. 6) configured to determine, in accordance with the switching trigger for switching the operation mode of the vehicle from a first mode (“autonomous travel mode”, see para. 0027 and para. 0039 citations above) to a second mode (“manual travel mode”, see para. 0026-0027, 0035, and 0039 citations above), switching timings (“specific order”, see para. 0028-0029 citation below, “an order thereof may be proposed, by the controller…a steering wheel, a brake pedal, and an acceleration pedal, may be sequentially displayed on the display unit and may be powered on and off so the driver may operate the apparatuses according to the determined order”, see para. 0030 citation below) of switching the operation modes of the plurality of driving mechanisms from the first mode to the second mode (“multi-stage manual mode converting step (S30), see para. 0040 citation below and Fig. 1)
(“In the operability determining step (S20), the controller may determine when a vehicle travel is operable according to the driver operating at least two apparatuses including at least one of a brake pedal, an acceleration pedal, and a steering wheel depending on a specific order… Moreover, the specific order of the driver manipulation may be an order determined in advance and known by the driver or may be an order proposed to the driver at random whenever the controller determines that a conversion request to the manual travel mode is made”, para. 0028-0029,
“in the operability determining step (S20), apparatuses to be operated and an order thereof may be proposed, by the controller, to the driver…a steering wheel, a brake pedal, and an acceleration pedal, may be sequentially displayed on the display unit and may be powered on and off so the driver may operate the apparatuses according to the determined order.”, para. 0030, “As illustrated in FIG. 4, in the multi-stage manual mode converting step (S30), the controller sequentially performs an integrated automatic module off step (S31) of turning off a complete autonomous travel function during a steering, accelerating, and decelerating operation of the vehicle converting the vehicle state into an autonomous travel state without lane change control, a steering automatic module off step (S32) of turning off the automatic steering function and converting the vehicle state into a state in which only the acceleration and deceleration of the vehicle is automatically performed; and an acceleration and deceleration automatic module off step (S33) of turning off the automatic accelerating and decelerating function and converting the vehicle mode to a completely manual mode.”, para. 0040).
You teaches wherein the determination unit is two separate units, however, it would have been obvious to one of ordinary skill in the art at the time of filing to combine these units into one determination unit, since it since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as 

Regarding claim 10, You further teaches wherein 
the determination unit is configured to determine at least one of order or intervals of switching the operation modes of the plurality of driving mechanisms (“specific order” and “an order thereof may be proposed”, see para. 0028-0029 and para. 0030 citations respectively in the prior art rejection to claim 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2014/0088814 A1).
Regarding claim 11, You does not explicitly teach wherein the control unit further comprises:
a switching unit that switches the operation modes of the plurality of driving mechanisms at the determined switching timings, but instead teaches the “multi-stage manual conversion unit 103” and “multi-stage autonomous conversion unit 105” (Fig. 6) switches the operation modes of the plurality of driving mechanisms at the determined switching timings (see para. 0040 citation in the prior art rejection to claim 2).
However, it would have been obvious to one of ordinary skill in the art at the time of filing to separate each of the “multi-stage manual conversion unit 103” and “multi-stage autonomous conversion unit 105”, since it since it has been held that that constructing a formerly integral structure in various elements involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior .

Claim(s) 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2014/0088814 A1), in view of Emura et al. (US 2018/0113454 A1), hereafter referred to as Emura. 
Regarding claim 3, You does not explicitly teach wherein the control unit further comprises:
an identification unit configured to preform individual identification of a driver, wherein 
the determination unit is configured to determine the switching timings of the operation modes of the plurality of driving mechanisms in accordance with a result of the individual identification of the driver.
However, Emura teaches a vehicle control device, vehicle control method, and vehicle control program, comprising:
a control unit (“HMI controller 10” and “self-driving controller 20”, Fig. 1 and alternatively Fig. 10) comprising:
a determination unit (“self-driving controller 20”, Fig. 1) configured to determine, in accordance with a switching trigger (“mode selector switch 60”, Fig. 1, “Switching control unit 14 of HMI controller 10 essentially decides a driving mode according to a switching signal from mode selector switch 60”, para. 0056) for switching the operation mode of a vehicle from a first mode (“self-driving mode”, see para. 0079 citation below) to a second mode (“manual driving mode”, see para. 0079 citation below), switching timings (“deal with the tasks for operations…step by step”, see para. 0096 citation below) of switching the operation modes of a plurality of driving mechanisms (“Driving operation unit 50 includes, steering (steering wheel) 51, brake pedal 52, accelerator pedal 53, and direction indicator switch 54”, para. 0041, Fig. 1 and alternatively Fig. 10) from the first mode to the second mode
“FIG. 6 is a flowchart for describing a process for switching from the self-driving mode to the manual driving mode through HMI controller 10 according to the second exemplary embodiment of the present invention. Switching control unit 14 of HMI controller 10 receives, from mode selector switch 60 (the driver) or self-driving controller 20, an instruction for switching from the self-driving mode to the manual driving mode (S20).”, para. 0079,
 “Switching control unit 14 acquires scheduled change data of a control value for a target to be automatically controlled by self-driving controller 20 (for example, a steering angle) from self-driving controller 20 (S21). Self-driving controller 20 calculates a scheduled change of the control value of each automatic control target based on a situation outside the vehicle, a position and a state of vehicle 1. Self-driving controller 20 calculates scheduled changes of, for example, the respective control values of a steering angle, a pressing amount of the brake pedal, and a pressing amount of the accelerator pedal during a time length from the present time to a certain time after the present time (for example, a few seconds later).”, para. 0080,
“Further, the first exemplary embodiment may be combined with the second exemplary embodiment. For example, after the determination in the first exemplary embodiment, the determination in the second exemplary embodiment is made. As a result, the driver can deal with the tasks for operations relating to the actual steering angle and the actual pressing amount of the brake pedal or the accelerator pedal step by step, and the switching to the manual driving can be performed by using the actual steering angle and the actual pressing amount of the brake pedal or the accelerator pedal. Therefore, the driver can take over the driving operation more smoothly.”, para. 0096);
an identification unit (“determination unit 13”, Fig. 10) configured to preform individual identification of a driver (“driver”, see para. 0098 citation below and Fig. 11) 
(“Hereinafter, a third exemplary embodiment will be described. In the first and second exemplary embodiments, the determination is made whether the driver can accurately operate driving operation unit 50 as the task for determining the degree of preparation for manual driving. In the third exemplary embodiment, a determination is made whether the driver can accurately perform an operation associated with the driving operation (excluding a direct operation on driving operation unit 50).”, para. 0097
“FIG. 10 is a block diagram illustrating a configuration of vehicle 1 according to the third exemplary embodiment of the present invention. A configuration of vehicle 1 according to the third exemplary embodiment illustrated in FIG. 10 is such that driver camera 70 is added to the configuration of vehicle 1 according to the first exemplary embodiment illustrated in FIG. 1. Driver camera 70 is a camera for capturing an image of a driver”, para. 0098,
“Determination unit 13 of HMI controller 10 according to the third exemplary embodiment includes an image recognition function…determination unit 13 analyzes an image acquired from driver camera 70 and detects a face direction of a driver.”, para. 0101), wherein 
the determination unit is configured to determine the switching timings of the operation modes of the plurality of driving mechanisms in accordance with a result (“Y” or “N” at “S34”, see para. 0107 citation below and Fig. 13) of the individual identification of the driver (occurs in “S38”, see para. 0113 citation below)
(“Determination unit 13 compares the face direction angle that has been detected (hereinafter, a detected face direction angle) with a target face direction angle, and determines whether a delay of the detected face direction angle from the target face direction angle is within a predetermined range. When the delay is within the predetermined range, the determination is made that the degree of awakening for the driver is sufficient (Y in S34), and when the delay deviates from the predetermined range, the determination is made that the degree of awakening for the driver is insufficient (N in S34).”, para. 0107,
“Switching control unit 14 notifies self-driving controller 20 of a switching signal for instructing partially or entirely switching the self-driving automation to the manual driving (S38). When receiving the switching signal, self-driving controller 20 terminates the self-driving automation. When the task according to the third exemplary embodiment and the task according to the first exemplary embodiment or the second exemplary embodiment are used in combination, switching control unit 14 notifies self-driving controller 20 of the switching signal under a condition such that the objectives of both the tasks are achieved”, para. 0113).
Emura teaches wherein the control unit is two separate units, however, it would have been obvious to one of ordinary skill in the art at the time of filing to combine these units into one control unit, since it since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.").
All of the components are known in You and in Emura. Both teach control units configured to switch operation modes of a plurality of driving mechanisms from an autonomous driving mode to a manual driving mode in accordance with a switching trigger, and both teach determination units configured to determine switching timings for said driving mechanisms. Emura further teaches an identification unit configured to identify a driver, and determine the switching timings based on this 

Regarding claim 4, Emura further teaches wherein 
the determination unit is configured to determine the switching timings of the operation modes of the plurality of driving mechanisms on a basis driver information (“degree of awakening for the driver”, see para. 0107 citation above in the prior art rejection to claim 3) on which the individual identification is performed.

Regarding claim 5, You does not explicitly teach wherein the control unit further comprises:
a judgement unit configured to judge a situation around the vehicle, wherein 
the determination unit is configured to determine the switching timings of the operation modes of the plurality of driving mechanisms on a basis of the judged situation around the vehicle
However, Emura teaches a vehicle control device, vehicle control method, and vehicle control program, comprising:
a control unit (“HMI controller 10” and “self-driving controller 20”, Fig. 1 and alternatively Fig. 10) comprising:
a determination unit (“self-driving controller 20”, Fig. 1) configured to determine, in accordance with a switching trigger (“mode selector switch 60”, Fig. 1, “Switching control unit 14 of HMI controller 10 essentially decides a driving mode according to a switching signal from mode selector switch 60”, para. 0056) for switching the operation mode of a vehicle from a first mode (“self-driving mode”, see para. 0079 citation below) to a second mode (“manual driving mode”, see para. 0079 citation below), switching timings (“deal with the tasks for operations…step by step”, see para. 0096 citation below) of switching the operation modes of a plurality of driving mechanisms (“Driving operation unit 50 includes, steering (steering wheel) 51, brake pedal 52, accelerator pedal 53, and direction indicator switch 54”, para. 0041, Fig. 1 and alternatively Fig. 10) from the first mode to the second mode
“FIG. 6 is a flowchart for describing a process for switching from the self-driving mode to the manual driving mode through HMI controller 10 according to the second exemplary embodiment of the present invention. Switching control unit 14 of HMI controller 10 receives, from mode selector switch 60 (the driver) or self-driving controller 20, an instruction for switching from the self-driving mode to the manual driving mode (S20).”, para. 0079,
 “Switching control unit 14 acquires scheduled change data of a control value for a target to be automatically controlled by self-driving controller 20 (for example, a steering angle) from self-driving controller 20 (S21). Self-driving controller 20 calculates a scheduled change of the control value of each automatic control target based on a situation outside the vehicle, a position and a state of vehicle 1. Self-driving controller 20 calculates scheduled changes of, for example, the respective control values of a steering angle, a pressing amount of the brake pedal, and a pressing amount of the accelerator pedal during a time length from the present time to a certain time after the present time (for example, a few seconds later).”, para. 0080,
“Further, the first exemplary embodiment may be combined with the second exemplary embodiment. For example, after the determination in the first exemplary embodiment, the determination in the second exemplary embodiment is made. As a result, the driver can deal with the tasks for operations relating to the actual steering angle and the actual pressing amount of the brake pedal or the accelerator pedal step by step, and the switching to the manual driving can be performed by using the actual steering angle and the actual pressing amount of the brake pedal or the accelerator pedal. Therefore, the driver can take over the driving operation more smoothly.”, para. 0096);
a judgement unit (“detection unit 13”, Fig. 1 and Fig. 10) configured to judge a situation (“driving environment of the vehicle 1”, see para. 0122-0123 citation below) around the vehicle
(“Determination unit 13 determines the difficulty level of a task to be presented to the driver based on…a driving environment of vehicle 1…As to the driving environment of vehicle 1, presence of recognition targets such as obstacles including another vehicle, a pedestrian, an animal, and a fallen object, a number of the recognition targets, a distance between vehicle 1 and a recognition target, a size of a recognition target, and a time to collision (TTC) with a recognition target are considered. The recognition targets are detected by sensor 40”, para. 0122-0123), wherein 
the determination unit is configured to determine the switching timings of the operation modes of the plurality of driving mechanisms on a basis (“the difficulty level of the task is heightened”, see para. 0123 citation below) of the judged situation around the vehicle
(“The difficulty levels of the tasks presented to the driver…will be described below…the difficulty level should be adjusted so that both the safety and the convenience are well balanced.
First, a method for adjusting the difficulty level of a task will be described. It is considered that the method includes a method for adjusting task contents, a method for adjusting a criterion, and a method for adjusting a number of tasks and time necessary for achieving objectives. A following method can be considered as the method for adjusting task contents. In the operation task according to the second exemplary embodiment, a task for adapting only steering 51 to actual driving has a relatively low difficulty level. A task for adapting both steering 51 and accelerator pedal 53 to actual driving has a relatively high difficulty level.”, para. 0118-0119, 
“when a pedestrian or a bicycle is present around vehicle 1 or near a traffic intersection on a general road, the driving operation after switching of the manual driving is comparatively difficult, and thus the difficulty level of the task is heightened”, para. 0123).
All of the components are known in You and in Emura. Both teach control units configured to switch operation modes of a plurality of driving mechanisms from an autonomous driving mode to a manual driving mode in accordance with a switching trigger, and both teach determination units configured to determine switching timings for said driving mechanisms. Emura further teaches a judgement unit configured to judge the situation around the vehicle, and determine the switching timings based on this judgement. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of You with the teachings of Emura by combining the judgement unit with the control unit of You. The motivation for doing so would be to so that “safety can be enhanced by setting the difficulty level of a task high” (para. 0118) for the driver of the vehicle of You, when “presence of recognition targets such as obstacles including another vehicle, a pedestrian, an animal, and a fallen object” are “a distance between vehicle 1 and a recognition target” (para. 0123), as taught by Emura.

Regarding claim 6, Emura does not explicitly teach wherein the situation around the vehicle includes weather, but instead teaches wherein the situation around the vehicle includes “another vehicle, a pedestrian, an animal, and a fallen object” (see para. 0122-0123 citation above in the rejection to claim 5).
Further, Emura teaches wherein the “sensor 40 is a general term of various sensors for detecting a situation outside a vehicle and a position and a state of vehicle 1. Examples of sensors to be mounted for detecting the situation outside the vehicle include a camera, a millimeter-wave radar, light detection and ranging, laser imaging detection and ranging (LIDAR), an ambient temperature sensor, an 
Emura teaches “safety can be enhanced by setting the difficulty level of a task high” (para. 0118) based on “presence of recognition targets such as obstacles including another vehicle, a pedestrian, an animal (para. 0123) obtained from the “sensor 40” as discussed in the prior art rejection to claim 5, and teaches that the “sensor 40” is configured to acquire signals for determining “a forward area cannot be clearly imaged due to heavy fog or heavy rain (see para. 0052 citation above). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of You in view of Emura so the situation around the vehicle includes weather. The motivation for doing so would be increase the “difficulty level of the task” (para. 0123) due to “a forward area cannot be clearly imaged due to heavy fog or heavy rain (para. 0052), as taught by Emura. 

Regarding claim 7, Emura further teaches wherein 
the judgement unit is further configured to judge a state (“degree of awakening for the driver”, see para. 0107 citation below) of a driver (“driver”, see para. 0098 citation below and Fig. 11)
(“Hereinafter, a third exemplary embodiment will be described. In the first and second exemplary embodiments, the determination is made whether the driver can accurately operate driving operation unit 50 as the task for determining the degree of preparation for manual driving. In the third exemplary embodiment, a determination is made whether the driver can accurately perform an operation associated with the driving operation (excluding a direct operation on driving operation unit 50).”, para. 0097,
“FIG. 10 is a block diagram illustrating a configuration of vehicle 1 according to the third exemplary embodiment of the present invention. A configuration of vehicle 1 according to the third exemplary embodiment illustrated in FIG. 10 is such that driver camera 70 is added to the configuration of vehicle 1 according to the first exemplary embodiment illustrated in FIG. 1. Driver camera 70 is a camera for capturing an image of a driver”, para. 0098), and 
the determination unit is configured to determine, on a basis of the judged situation around the vehicle (this limitation is taught in the prior art rejection to claim 5) and the judged state of the driver (“Y” or “N” at “S34”, see para. 0107 citation below and Fig. 13), whether or not it is necessary to switch the operation modes of the plurality of driving mechanisms at the switching timings (occurs in “S38”, see para. 0113 citation below)
(“Determination unit 13 compares the face direction angle that has been detected (hereinafter, a detected face direction angle) with a target face direction angle, and determines whether a delay of the detected face direction angle from the target face direction angle is within a predetermined range. When the delay is within the predetermined range, the determination is made that the degree of awakening for the driver is sufficient (Y in S34), and when the delay deviates from the predetermined range, the determination is made that the degree of awakening for the driver is insufficient (N in S34).”, para. 0107,
“Switching control unit 14 notifies self-driving controller 20 of a switching signal for instructing partially or entirely switching the self-driving automation to the manual driving (S38). When receiving the switching signal, self-driving controller 20 terminates the self-driving automation. When the task according to the third exemplary embodiment and the task according to the first exemplary embodiment or the second exemplary embodiment are used in combination, switching control unit 14 notifies self-driving controller 20 of the switching signal under a condition such that the objectives of both the tasks are achieved”, para. 0113).

Regarding claim 8, You does not explicitly teach wherein the control unit further comprises: 
an identification unit configured to preform individual identification of a passenger; and 
a judgement unit configured to judge, on a basis of a result of the individual identification of the passenger, presence or absence of a passenger who can be the driver, wherein 
the determination unit is configured to determine the switching timings of the operation modes of the plurality of driving mechanism in accordance with a judgement result of the presence or absence of the passenger who can be the driver.
However, Emura teaches a vehicle control device, vehicle control method, and vehicle control program, comprising:
a control unit (“HMI controller 10” and “self-driving controller 20”, Fig. 1 and alternatively Fig. 10) comprising:
a determination unit (“self-driving controller 20”, Fig. 1) configured to determine, in accordance with a switching trigger (“mode selector switch 60”, Fig. 1, “Switching control unit 14 of HMI controller 10 essentially decides a driving mode according to a switching signal from mode selector switch 60”, para. 0056) for switching the operation mode of a vehicle from a first mode (“self-driving mode”, see para. 0079 citation below) to a second mode (“manual driving mode”, see para. 0079 citation below), switching timings (“deal with the tasks for operations…step by step”, see para. 0096 citation below) of switching the operation modes of a plurality of driving mechanisms (“Driving operation unit 50 includes, steering (steering wheel) 51, brake pedal 52, accelerator pedal 53, and direction indicator switch 54”, para. 0041, Fig. 1 and alternatively Fig. 10) from the first mode to the second mode
“FIG. 6 is a flowchart for describing a process for switching from the self-driving mode to the manual driving mode through HMI controller 10 according to the second exemplary embodiment of the present invention. Switching control unit 14 of HMI controller 10 receives, from mode selector switch 60 (the driver) or self-driving controller 20, an instruction for switching from the self-driving mode to the manual driving mode (S20).”, para. 0079,
 “Switching control unit 14 acquires scheduled change data of a control value for a target to be automatically controlled by self-driving controller 20 (for example, a steering angle) from self-driving controller 20 (S21). Self-driving controller 20 calculates a scheduled change of the control value of each automatic control target based on a situation outside the vehicle, a position and a state of vehicle 1. Self-driving controller 20 calculates scheduled changes of, for example, the respective control values of a steering angle, a pressing amount of the brake pedal, and a pressing amount of the accelerator pedal during a time length from the present time to a certain time after the present time (for example, a few seconds later).”, para. 0080,
“Further, the first exemplary embodiment may be combined with the second exemplary embodiment. For example, after the determination in the first exemplary embodiment, the determination in the second exemplary embodiment is made. As a result, the driver can deal with the tasks for operations relating to the actual steering angle and the actual pressing amount of the brake pedal or the accelerator pedal step by step, and the switching to the manual driving can be performed by using the actual steering angle and the actual pressing amount of the brake pedal or the accelerator pedal. Therefore, the driver can take over the driving operation more smoothly.”, para. 0096);
an identification unit (“determination unit 13”, Fig. 10) configured to preform individual identification of a passenger (“driver”, see para. 0098 citation below and Fig. 11) 
(“Hereinafter, a third exemplary embodiment will be described. In the first and second exemplary embodiments, the determination is made whether the driver can accurately operate driving operation unit 50 as the task for determining the degree of preparation for manual driving. In the third exemplary embodiment, a determination is made whether the driver can accurately perform an operation associated with the driving operation (excluding a direct operation on driving operation unit 50).”, para. 0097
“FIG. 10 is a block diagram illustrating a configuration of vehicle 1 according to the third exemplary embodiment of the present invention. A configuration of vehicle 1 according to the third exemplary embodiment illustrated in FIG. 10 is such that driver camera 70 is added to the configuration of vehicle 1 according to the first exemplary embodiment illustrated in FIG. 1. Driver camera 70 is a camera for capturing an image of a driver”, para. 0098,
“Determination unit 13 of HMI controller 10 according to the third exemplary embodiment includes an image recognition function…determination unit 13 analyzes an image acquired from driver camera 70 and detects a face direction of a driver.”, para. 0101);
a judgement unit (“determination unit 13”, Fig. 1 and Fig. 10) that judges, on a basis of a result (“delay of the detected face direction angle…is within a predetermined range”, see para. 0107 citation below) of the individual identification of the passenger, presence or absence of a passenger who can be the driver (“degree of awakening for the driver is sufficient (Y in S34)”, see para. 0107 citation below, corresponds to Applicant’s “presence or absence of a passenger who can be a driver)
(“Determination unit 13 of HMI controller 10 acquires the image of the driver from driver camera 70 (S32). Determination unit 13 detects a driver's face direction angle from the acquired image (S33). Determination unit 13 compares the face direction angle that has been detected (hereinafter, a detected face direction angle) with a target face direction angle, and determines whether a delay of the detected face direction angle from the target face direction angle is within a predetermined range. When the delay is within the predetermined range, the determination is made that the degree of awakening for the driver is sufficient (Y in S34)”, para. 0107), wherein 
the determination unit determines the switching timings of the operation modes of the plurality of driving mechanism in accordance with a judgement result (“Y” or “N” at “S34”, see para. 0107 citation above and Fig. 13)of the presence or absence of the passenger who can be the driver (occurs in “S38”, see para. 0113 citation below)
“Switching control unit 14 notifies self-driving controller 20 of a switching signal for instructing partially or entirely switching the self-driving automation to the manual driving (S38). When receiving the switching signal, self-driving controller 20 terminates the self-driving automation. When the task according to the third exemplary embodiment and the task according to the first exemplary embodiment or the second exemplary embodiment are used in combination, switching control unit 14 notifies self-driving controller 20 of the switching signal under a condition such that the objectives of both the tasks are achieved”, para. 0113).
Emura does not explicitly teach wherein the identification unit and the judgement unit are separate units, however, it would have been obvious to one of ordinary skill in the art at the time of filing to separate the “determination unit 13”, since it since it has been held that that constructing a formerly integral structure in various elements involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").
Emura does not explicitly teach wherein the individual identification is performed on a plurality of passengers, but instead teaches wherein the individual identification is performed on a single In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

Regarding claim 9, Emura further teaches wherein 
the determination unit is configured to determine, when it is determined that there is a passenger who can be the driver, the switching timings of the operation modes of the plurality of driving mechanisms on a basis passenger information (“degree of awakening for the driver”, see para. 0107 citation above in the prior art rejection to claim 8) of the passenger who can be the driver
(this claim is met in the prior art rejection to claim 8, wherein the determination unit determines the switching timings (occurs in “S38”, see para. 0113 citation above in the rejection to claim 8), based on a “degree of awakening for the driver”, see para. 0107 citation in the rejection to claim 8).
Response to Arguments

As stated above in the 35 USC 102 and 35 USC 103 sections of this Office action, You alone or in combination with Emura teach all of the limitations of the pending claims. 
Conclusion







The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See also Notice of References Cited.
Tsuji (US 20180201275 A1) teaches an AUTOMATIC DRIVING ASSISTANCE DEVICE, AND AUTOMATIC DRIVING ASSISTANCE METHOD, wherein “in the case where detection is made that vehicle 1 has entered the switching section, driving mode switching determination unit 13 determines timing, at which the driving load output from driving load measuring unit 11 satisfies a predetermined condition, as timing at which the automatic driving is to be switched to the manual driving.” (para. 0047)
Okimoto et al. (US 20190033860 A1) teach “technologies for detecting approach of a vehicle to a point at which switching from automatic driving to manual driving is planned to be performed, determining a timing at which a switching means is to be operated on the basis of a predetermined transition time required before switching from automatic driving to manual driving is completed, and prompting a driver to operate the switching means on the basis of the determined timing have been disclosed (for example, see Patent Literature 1).” (para. 0002)
Miyahara et al. (US 20180215396 A1) teach a VEHICLE INFORMATION DISPLAY CONTROL DEVICE, AND METHOD FOR DISPLAYING AUTOMATIC DRIVING INFORMATION, wherein “a manual-operation recalling image that is superimposed on the image of the manual driving 
Cullinane et al. (US 2014/0156133 A1) teach ENGAGING AND DISENGAGING FOR AUTONOMOUS DRIVING, wherein “Similarly, although the driver may be presented with multiple tasks at the same time, it may be more helpful to provide each task to the driver one at a time, waiting until each task has been completed before providing the driver with the next task. In addition, tasks which require a longer time to complete may need to be followed by another driver request to switch to the autonomous mode while other tasks which may be completed in a shorter time may not.” (para. 0081)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313)446-4917. The examiner can normally be reached Monday-Friday, 9AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665